DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s Response to Restriction Requirement, filed 04/26/2022, has been entered.

     Claims 1-185 have been canceled.

     Claims 197-202 have been amended. 

      Applicant elected the following species:
      (A) a modified heavy chain constant domain which does not comprise 1-3 other mutations 
            that reduce effector function and
      (B) the FcγRII allotype, hCD32a-H131. 

     Applicant’s election of Group I and the species of (a) modified heavy chain constant region having SEQ ID NO: 198, (b) wherein the construct is an antibody and (c) bind to CD73 in the Response to Restriction Requirement, filed 11/24/2021, has been acknowledged previously.

     Applicant’s understanding that once the elected species are found allowable, the generic claims will be considered and allowed, if deemed appropriate, is acknowledged.

    In agreement with applicant, 
    claims 186-194 and 196-204 read on the elected species / invention and are under consideration.
   
      Claims 195 and 205-239 have been withdrawn as they read on the non-elected inventions / species.

3.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.
      Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  
 
    Appropriate corrections are required

4. The following is a quotation of 35 U.S.C. 112(b):
    (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
           pointing out and distinctly claiming the subject matter which the inventor or a joint 
           inventor regards as the invention.
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
     The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5. Claim 189 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

     Claim 189 is indefinite in the recitation of “is, e.g., P238K” with respect to exemplary claim language (“e.g.”) because the intended scope / metes and bounds are unclear.
     The description of examples or preferences is properly set forth in the specification rather than the claims. 
     If stated the claims, examples and preferences may led to confusion over the intended scope of a claims
     See MPEP 2173.05(d)

       The claimed recitation is indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

      Applicant is invited to amend the claim accordingly.

6. The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.

       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
       The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.  Claims 186-194 and 196-204 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

     The claims encompassing comprising an antibody comprising a modified heavy chain constant domain comprising a human IgG heavy chain constant domain, wherein amino acid at position 238 is not P and the modified heavy chain constant domain has reduced effector function relative to the same IgG heavy chain constant domain, where amino acid at position 238 is proline
     encompassing amino acid positions (238), comprising 90% SEQ ID NO. 198 is P238K
where p238 is not P, not S, modifications, reduced effector function,     
     heavy/light chains, functional properties (detectable binding, affinity, thermal stability, heterogeneity)
     which does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

      Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of antibodies with the claimed binding, specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule ha1ving antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  

    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

    Further, Lazar et al. (US 2004/0110226) teach that the determinants of antibody properties, such as stability, solubility and affinity for antigen, important to its functions are overlapping; thus engineering an antibody to be more soluble may cause a loss in affinity for its antigen (see entire document, particularly paragraphs [0010], [0032]).  


     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), 
     D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

    In reporting Changes in complementarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), 
     Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

     Jefferis (Nature Reviews / Drug Discovery 8: 226-234, March 2009) reviews Glycosylation As A Strategy To Improve Antibody-Based Therapeutics (see entire document, including Abstract, Introduction, The Development of Antibody Therapeutics, The Basic Structure of Human IgG Antibodies, Glycoform Profiles of Serum-Derived IgG, Glycoforms of Recombinant IgG Antibodies, IgG Fc Glycoforms: Structure and Function, Production of Selected IgG Glycoforms, Conclusions and Future Directions),
     including that the presence or absence of IgG Fc oligosaccharides does not affect antigen binding but has a profound effect on the biological mechanisms that are activated by immune complexes formed, significant differences in effector-function profiles and/or efficacy, challenges of translating laboratory protocols into the manufacture of select homogeneous glycoforms, potential immunogenicity and solubility / stability (e.g., see Introduction, The Development of Antibody Therapeutics, Glycoform Profiles of Serum-Derived IgG, Conclusions and Future Directions) 

      For example, Kiyoshi et al. reviews (Scientific Reports (2018) 8:3955 pages 1-11, DOI:10.1038/s41598-018-22199-8, Assessing the Heterogeneity of the Fc-Glycan of a Therapeutic Antibody Using an Engineered FcγReceptor IIIa-Immobilized Column),
   including the diversity and significant heterogeneity of oligosaccharides (e.g., Asn297), which is increased by two chains of Fc, which can influence key effector functions, wherein the physiocochemical properties of the interactions between Ig-Fc and FcγReceptor IIIa critical for the molecular design, manufacturing process optimization and quality control of therapeutic antibodies (see entire document, including Abstract, Introduction, Materials and methods Results, Discussion).


    Wang et al. (Protein Cell 9: 63-73, 2018; DOI 10.1007/s13238-017-473-8) reviews IgG Fc engineering to modulate antibody effector functions in order to detail the importance of fine tuning of Fc engineering to obtain the properties of antibodies / therapeutic antibody to achieve the desired efficacy in patient populations (see entire document, including Abstract, Introduction, Enhanced Complement-Based Effector Functions, Engineering for FcγR-Based Effector Function, FC Engineering for Reduced Effector Function, Fc Engineering for Co-engagement of Antigen and FcγRS, FCRN Engineering to Alter Half-Life, Conclusions).

    Saunders et al. reviews Conceptual Approaches to Modulating Antibody Effector Functions and Circulating Half-Life (Frontiers in Immunology 10:1-20, 2019; doi: 10.3389/fimmu.2019.01296) to focus on changed to the Fc sequence and glycosylation as a means to modulate Fc function, including how a single mutation can have effects on both enhancement or abrogation of C binding
     (see Abstract, Introduction, Antibody Fc Mutations for the Improvement of Effector Functions, Enhancing Complement Fixation, Improved Antibody Half-Life Circulation, Antibody Fc Engineering for the Ablation of Effector Functions, Conclusions).

     These publications clearly indicate that there are particular mutations for particular properties that are associated with particular antibody species and constructs, including modifications of elements with amino acid changes.

     The instant specification does disclose antibodies having modified / optimized versions having regions exhibiting increased internalization and / or agonistic or antagonistic activity
encompassing broad specificities, structures and functional characteristics. 

     The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of antibodies comprising a modified heavy chain constant domain a human IgG heavy chains constant domain wherein the amino acid at position 238 is not P and the modified heavy chain constant domain has reduce effector function relative to the same IgG heavy chain constant domain, where an acid at position 238 is proline.

     Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).

     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    The problem here is that the instant specification fails to provide a disclosure of which residues are required for the claims antibodies that retain the appropriate specificity, structural and functional attributes claimed.  

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).

     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.    
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemical name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed antibodies with comprising the “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making the claimed antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

     Therefore, there is insufficient written description for genus of antibodies broadly encompassed by the claimed invention, other than specifying a sufficient structural antibodies comprising a modified heavy chain constant domain comprising a human IgG heavy chains constant domain (e.g., sufficient number of CDRs or heavy / light chains) to provide sufficient structure for the antibodies claimed and as disclosed in the specification as filed under the written description provision of 35 USC 112.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
     A person shall be entitled to a patent unless –
        (a)(1) the claimed invention was patented, described in a printed publication, or in public 
                  use, on sale or otherwise available to the public before the effective filing date of the 
                  claimed invention.

     (a)(2) the claimed invention was described in a patent issued under section 151, or in an 
              application for patent published or deemed published under section 122(b), in which the 
              patent or application, as the case may be, names another inventor and was 
              effectively filed before the effective filing date of the claimed invention.

9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

10.  Claims 186-194 and 196-204 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lonberg et al. (US 2019/0284293) (1449; #3). 

    In teaching Combination Therapy with Anti-CD73 Antibodies,
    Lonberg et al. teach anti-CD73 antibodies
    including modifying the constant regions, including an IgG1 
     (paragraphs [0022], [0160]-[0195], [0363]-[0394]),
      including modifications to heavy chain constant regions comprising the CH1, hinge, CH2, CH3 where constant domains are from different isotypes (IgG1, IgG2, IgG3, IgG4),    
      including where the antibody comprises OR is linked to the modified heavy chain constant regions,



      including modification of biological activity such as ADCC, CDC or half-life,
      binding constructs of hDC32a-H131 (e.g., see paragraphs [0785], [0920]; also see SEQ ID NO: 420), p238K including hCD32a-H131 (see SEQ ID NO: 420) (also, see page 148 of US 2019/0284293), which reads on SEQ ID NO. 198 in claim 189 of USSN 16/612,867),
     including constructs comprising p238K including hCD32a-H131 (see SEQ ID NO: 420) (also, see page 148 of US 2019/0284293), which reads on SEQ ID NO. 198 in claim 189 of USSN 16/612,867),
     and testing / analyzing affinities (e.g., see paragraphs [0156], [0160], [0161], [0185], [0188], [0237], [0239], [0317], [0363], [0394], [0453], [0467], [0478], [0488]-[0502], [0535]-[0560], [0785]-[0810], [0920], [0922]),
     and Table 1 properties of human Fc gamma R Allelic Affinity for Fc gamma Variant 
     including Exemplary Modified Heavy Chains Constant Regions that may be linked to anti-CD73 regions (see paragraph [0386] and Table 1, Figure 18,
     including Antibodies with Conservative Modifications (paragraphs [0442]-[0473]
     including constant regions comprising different Fc regions selected on the basis of biological activity for intended use, including increases or decreased activities such as ADCC, CDC, affinity, etc. (see paragraphs [0475]-[0478]),
     including Reducing Effector Function (e.g., see paragraphs [0479]-[0583]),
     and Compositions in paragraphs [0584]-[0624] and Uses and Methods (paragraphs [0625]-[0779], Examples (paragraphs [0780]-[0970]) and Summary of Sequence Listing (pages 92-156).
     (see entire document, including Abstract, Drawings, Sequence Listing Background, Summary, Brief Description of the Drawings, Detailed Description, Definitions, 
Table 1 /Properties of human Fcs, Anti-CD73 Antibodies, Exemplary Anti-CD73 Antibodies, Homologous Antibodies, Engineered and Modified Antibodies, Targeted Antigen Binding, Fcs and Modified Fcs, Reducing Effector Function, Enhancing Effector Functions, Methods of Engineering Antibodies, Antibody Generation, Assays, Immunoconjugates and Antibody Derivatives, Bispecific Antibodies, Compositions, Uses and Methods, Examples, Claims).

    The teachings of the prior art teach modifying antibodies comprising / comprising linkers heavy chain constant domains, including reduced effector function,
    Including antibodies comprising heavy chain constant domain a human IgG heavy chain constant, where position 238 is not P and the modified heavy chain constant domain has reduced effector function relative to same IgG heavy chain constant domains where amino acid as position 238 proline and resulting in P238K, 
     including modifications that would reduce or eliminates effector function (paragraphs [0022], [0147], [[0172], [0179], [0222], [0227], [0379], [0469], [0479]),
     that modulate affinity and dissociation (see paragraphs [0156], [0161], [0188], [0189], [0237], [0239], [0317], [033], [0394], [0453], [0467], [0473]-[0502], [0535], [0554], [0560], [0594], [0628][0785]-[0810], [0919]), including 
    detection ([0583], [0594], [0628]), 
     thermal history (paragraph [0813])
     heterogeneity (Table 32)
     Properties of human Fc gamma Allelic Affinity; Table 1
     that modulate stability ([0379], [0380], [0500], [0501], [0512], [0563], [0652]) and
     including thermal stability ([0813]), in addition to the teachings above

     The limitations of the claims, including “wherein the effector function of the antibody is about the same as that of an IgG2 antibody, wherein the antibody has lower binding affinity, wherein the antibody has not detectable binding, wherein the antibody binds .. with a faster off-rate, wherein the antibody has superior thermal stability and wherein the antibody has reduced heterogeneity recited in claims 196-204 are inherent or naturally flow from the very nature of prior art teachings, including the constructs of comprising p238K including hCD32a-H131.

11.  Claims 186-194 and 196-204 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lonberg et al. (US 2019/0284293) (1449; #3) in view of Humphreys US 2013/0323236 
NS Shashidharamurthy et al., J Immunol 183(12): 8216-8224, December 15, 2009; doi:10.4049/jimmunol.0902550).
    In teaching Combination Therapy with Anti-CD73 Antibodies,
    Lonberg et al. teach anti-CD73 antibodies
    including modifying the constant regions, including a IgG1 
     (paragraphs [0022], [0160]-[0195], [0363]-[0394]),
      including modifications to heavy chain constant regions comprising the CH1, hinge, CH2, CH3 where constant domains are from different isotypes (IgG1, IgG2, IgG3, IgG4,    
      including where the antibody comprises OR is linked to the modified heavy chain constant regions,
      including modification of biological activity such as ADCC, CDC or half-life,
      binding constructs of hCD32a-H131 (e.g., see paragraphs [0785], [0920]; also see SEQ ID NO: 420), p238K including hCD32a-H131 (see SEQ ID NO: 420) (also, see page 148 of US 2019/0284293), which reads on SEQ ID NO. 198 in claim 189 of USSN 16/612,867),
     including constructs comprising p238K including hCD32a-H131 (see SEQ ID NO: 420) (also, see page 148 of US 2019/0284293), which reads on SEQ ID NO. 198 in claim 189 of USSN 16/612,867),
     and testing / analyzing affinities (e.g., see paragraphs [0156], [0160], [0161], [0185], [0188], [0237], [0239], [0317], [0363], [0394], [0453], [0467], [0478], [0488]-[0502], [0535]-[0560], [0785]-[0810], [0920], [0922]),
     and Table 1 properties of human Fc gamma R Allelic Affinity for Fc gamma Variant 
     including Exemplary Modified Heavy Chains Constant Regions that may be linked to anti-CD73 regions (see paragraph [0386] and Table 1, Figure 18,
     including Antibodies with Conservative Modifications (paragraphs [0442]-[0473]
     including constant regions comprising different Fc regions selected on the basis of biological activity for intended use, including increases or decreased activities such as ADCC, CDC, affinity, etc. (see paragraphs [0475]-[0478]),
     including Reducing Effector Function (e.g., see paragraphs [0479]-[0583]),
     and Compositions in paragraphs [0584]-[0624] and Uses and Methods (paragraphs [0625]-[0779], Examples (paragraphs [0780]-[0970]) and Summary of Sequence Listing (pages 92-156).
     (see entire document, including Abstract, Drawings, Sequence Listing Background, Summary, Brief Description of the Drawings, Detailed Description, Definitions, 
Table 1 /Properties of human Fcs, Anti-CD73 Antibodies, Exemplary Anti-CD73 Antibodies, Homologous Antibodies, Engineered and Modified Antibodies, Targeted Antigen Binding, Fcs and Modified Fcs, Reducing Effector Function, Enhancing Effector Functions, Methods of Engineering Antibodies, Antibody Generation, Assays, Immunoconjugates and Antibody Derivatives, Bispecific Antibodies, Compositions, Uses and Methods, Examples, Claims).
     Lonberg differs in some instances from the instant disclosure in some manner, but does not differ to the extent that the prior art does not read on the instant claims.
    In case of such nuances, the claims are found obvious over the prior art for the reasons herein. 

    The teachings of the prior art teach modifying antibodies comprising / comprising linkers heavy chain constant domains, including reduced effector function,
    Including antibodies comprising heavy chain constant domain a human IgG heavy chain constant, where position 238 is not P and the modified heavy chain constant domain has reduced effector function relative to same IgG heavy chain constant domains where amino acid as position 238 proline and resulting in P238K, 
     including modifications that would reduce or eliminates effector function (paragraphs [0022], [0147], [0172], [0179], [0222], [0227], [0379], [0469], [0479]),
     that modulate affinity and dissociation (see paragraphs [0156], [0161], [0188], [0189], [0237], [0239]. [0317], [033], [0394], [0453], [0467], [0473]-[0502], [0535], [0554], [0560], [0594], [0628][0785]-[0810], [0919]), including 
    detection ([0583], [0594], [0628]), 
     thermal history (paragraph [0813])
     heterogeneity (Table 32)
     Properties of human Fc gamma Allelic Affinity; Table 1
     that modulate stability ([0379], [0380], [0500], [0501], [0512], [0563], [0652]) and
     including thermal stability ([0813]), in addition to the teachings above.

     The limitations of the claims, including “wherein the effector function of the antibody is about the same as that of an IgG2 antibody, wherein the antibody has lower binding affinity, wherein the antibody has not detectable binding, wherein the antibody binds … with a faster off-rate, wherein the antibody has superior thermal stability and wherein the antibody has reduced heterogeneity recited in claims 196-204 are inherent or naturally flow from the very nature of prior art teachings, including the constructs of comprising p238K including hCD32a-H131.

     With respect to P238 and P238K limitations,
     Humphreys et al. teach that one or more amino acids positioned in the upper hinge region can be substitutes with residues in the hinge, including position 238 (paragraph [0020]), which can be the same length as the IgG1 hinge already in some antibodies (paragraph [0129]), 
including mutations of the P238K (paragraphs [0159], [0164])
     (see entire document, including Background, Summary of the Invention, Brief Description of the Figures, Brief Description of the Sequences, Detailed Description of the Preferred Embodiments of the Inventions, Examples Claims).

    Shashidharamurthy et al. (report the Dynamics of the interactions of human IgG subtype of immune-complexes with cells expression R and H allelic forms of a low affinity Fc gamma receptor CD32a, including the differences in IgG subtypes, that CD32a alleles may / may not differ in binding pivotal role and the ability to compete and block may be due to differences in affinity (see entire document, including Abstract, Introduction, Materials and Methods, Results, Discussion) (J Immunol 183(12): 8216-8224, December 15, 2009; doi:10.4049/jimmunol.0902550)

    Given the teachings of the prior art of modifying antibodies comprising / comprising linkers heavy chain constant domains, including reduced effector function
    one of ordinary skill in the art would have been motivated to modify an antibody comprising heavy chain constant domain a human IgG heavy chain constant, where position 238 is not P and the modified heavy chain constant domain has reduced effector function relative to same IgG heavy chain constant domains where amino acid as position 238 proline and resulting in P238K, 
     including modifications that would reduce or eliminates effector function (paragraphs [0022], [0147], [[0172], [0179], [0222], [0227], [0379], [0469], [0479]),
     that modulate affinity and dissociation (see paragraphs [0156], [0161], [0188], [0189], [0237], [0239]. [0317], [033], [0394], [0453], [0467], [0473]-[0502], [0535], [0554], [0560], [0594], [0628][0785]-[0810], [0919]), including 
    detection ([0583], [0594], [0628]), 
     thermal history (paragraph [0813])
     heterogeneity (Table 32)
     Properties of human Fc gamma Allelic Affinity; Table 1
     that modulate stability ([0379], [0380], [0500], [0501], [0512], [0563], [0652]) and
     including thermal stability ([0813]), in addition to the teachings above.

     Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., antibodies comprising modified heavy constant domain comprising a IgG heavy chain constant domain comprising P238K; modifications that reduce effector function, lower / undetectable biding to FcγRs and other properties suchs a thermal stability, etc.)
     that were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of modifications with P238K to provide heavy chain constant regions with enhanced or desirable biological characteristics / properties of antibodies relative to the same antibodies in unmodified with a reasonable expectation of success,
     including modification of biological activity such as ADCC, CDC or half-life,
      binding constructs of hDC32a-H131 (e.g., see paragraphs [0785], [0920]; also see SEQ ID NO: 420), p238K including hCD32a-H131 (see SEQ ID NO: 420) (also, see page 148 of US 2019/0284293), which reads on SEQ ID NO. 198 in claim 189 of USSN 16/612,867),
     including constructs comprising p238K including hCD32a-H131 (see SEQ ID NO: 420) (also, see page 148 of US 2019/0284293), which reads on SEQ ID NO. 198 in claim 189 of USSN 16/612,867).

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

     “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.” Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d, 1385 (U.S. 2007).

12. No claim allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
July 26, 2022